FILED
                           NOT FOR PUBLICATION
                                                                               SEP 15 2020
                    UNITED STATES COURT OF APPEALS                         MOLLY C. DWYER, CLERK
                                                                            U.S. COURT OF APPEALS


                            FOR THE NINTH CIRCUIT


MICHELLE BRANDON,                                No.   18-55890

              Plaintiff-Appellant,               D.C. No. 2:17-cv-07420-KK

 v.
                                                 MEMORANDUM*
ANDREW M. SAUL, Commissioner of
Social Security,

              Defendant-Appellee.


                   Appeal from the United States District Court
                       for the Central District of California
                   Kenly Kiya Kato, Magistrate Judge, Presiding

                          Submitted September 11, 2020**
                             San Francisco, California

Before: GRABER, BYBEE, and N.R. SMITH, Circuit Judges.

      Michelle Brandon appeals the district court's judgment remanding the

administrative law judge’s (ALJ) decision for further proceedings rather than an

immediate award of benefits. We have jurisdiction pursuant to 42 U.S.C. § 405(g)

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
and review the district court's decision to remand for further proceedings for abuse

of discretion, Harman v. Apfel, 211 F.3d 1172, 1173 (9th Cir. 2000). We affirm.

      The district court did not abuse its discretion when it remanded for further

administrative proceedings because outstanding issues remain in the record

regarding consultative examiner Dr. Michael Kushner's opinion. See Dominguez v.

Colvin, 808 F.3d 403, 408–10 (9th Cir. 2015) (affirming district court’s remand for

further proceedings rather than an immediate award of benefits where outstanding

issues, including conflicts between the erroneously rejected opinion and other

record evidence, remain unresolved); Treichler v. Comm’r Soc. Sec. Admin., 775

F.3d 1090, 1104–05 (9th Cir. 2014) (affirming district court’s remand for further

proceedings where conflicts and ambiguities between the erroneously rejected

testimony and other record evidence were unresolved). The district court found

(1) that Dr. Kushner’s erroneously discounted opinion was consistent, rather than

inconsistent, with the treatment record and Brandon’s GAF scores, and (2) that it

was not clear from the record whether the ALJ would be required to find Brandon

disabled once this evidence was properly evaluated, in part because no vocational

expert testified. The district court properly concluded that remand was warranted

for the ALJ to “reassess the evidence and provide sufficient reasons supported by

the record” for rejecting Dr. Kushner's opinion.


                                          2
AFFIRMED.




            3